Citation Nr: 0211605	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to July 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a October 1996 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein claims of service connection 
for hearing loss, tinnitus, and seizure disorder were denied.  
The October 1996 rating decision also granted the veteran 
service connection for migraines and assigned a 30 rating, 
effective from February 1996.

In April 2001, the Board denied the veteran an increased 
rating for migraines and remanded the veteran's claims of 
service connection for hearing loss, tinnitus, and seizure 
disorder in order to notify the veteran of VCAA legislation. 

The veteran failed to report twice for scheduled Travel Board 
hearings in October 2000 and July 2002 at the RO.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran does not have any current residuals of 
hearing loss.

3.  The veteran has current residuals of tinnitus sustained 
during his military service.

4.  A seizure disorder of unspecified etiology is first shown 
after the veteran's separation from service, and is not shown 
to be related to that service.

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

2. Tinnitus was incurred in wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Seizures were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).


A. Entitlement to Service Connection for Hearing Loss and 
Tinnitus

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).

The veteran contends that he currently suffers from hearing 
loss as a result of inservice injury, and that service 
connection for his hearing loss disability is appropriate.  
After a review of the evidence, the Board finds that his 
contention is not supported by the record, and that his claim 
for service connection for a hearing loss disability must 
fail.

The veteran's ears were marked as normal in the April 1994 
enlistment examination report.  The veteran's service medical 
records reflect that he sustained an injury to his right ear 
in July 1994.  Treatment records from July 1994 state that 
the veteran had a diving board accident and landed on the 
right side of his face, suffering facial and right ear pain.  
The veteran stated that his hearing was decreased in the 
right ear and that he suffered from a headache on the right 
side of his temporal region in the July 1994 treatment 
report.  The examiner noted that the veteran's tympanic 
membrane was very injected with possible perforation and 
decreased movement as well as a decrease in gross hearing.

In the March 1996 VA audiological examination report, the 
physician stated that the veteran's hearing was in normal 
limits bilaterally.  Under 38 C.F.R. § 3.385, the veteran 
does not have a hearing loss disability for VA purposes.  
Between the frequencies of 500 to 4000 Hertz, the pure tone 
thresholds for the veteran's right ear were 30 decibels at 
500 hertz; 20 decibels at 1,000 hertz; 10 decibels at 2,000 
hertz; 15 decibels at 3,000 hertz; and 15 decibels at 4,000 
hertz.  The average pure tone threshold for the right ear was 
15 decibels.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 30 decibels at 500 
hertz; 25 decibels at 1,000 hertz; 15 decibels at 2,000 
hertz; 25 decibels at 3,000 hertz; and 15 decibels at 4,000 
hertz. The average pure tone threshold level for the left ear 
was 20 decibels.  The veteran had a 100 percent speech 
recognition score in both ears.  See 38 C.F.R. § 3.385 
(2001).  The physician noted that the veteran's audiology 
results do not indicate any ear or hearing problem that 
requires medical follow up or any problem, which, if treated, 
may cause a change in hearing threshold levels.

The Board acknowledges the veteran's complaints of hearing 
loss.  The veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the relationship between noise exposure during service 
and his current bilateral hearing loss disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between an injury 
incurred during service and his current complaints of hearing 
loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veterans' statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

The record does not show that the veteran suffers from any 
current hearing loss disability.  The March 1996 VA 
audiological examination report states that he has hearing 
with normal limits bilaterally, and there is no medical 
evidence of the current presence of such a disorder.  Based 
on the veteran's March 1996 audiology test results and 
38 C.F.R. § 3.385, the veteran does not have a hearing loss 
disability for VA purposes.   Consequently, the veteran's 
claim of service connection for hearing loss must be denied.

The veteran also contends that he currently suffers from 
tinnitus as a result of inservice injury, and that service 
connection for his disability is appropriate.  After a review 
of the evidence, the Board finds that his contention is 
supported by the record, and that his claim of service 
connection for tinnitus is warranted.

In the March 1996 VA audiological examination report, the 
physician stated that the veteran suffered from tinnitus in 
his right ear, which began in 1994.  The physician further 
noted in the report that the veteran's tinnitus was periodic 
in frequency and not bothersome in daily life.  The veteran 
informed the physician in the March 1996 examination report 
that his tinnitus was mild in pitch/loudness.    

In brief, the record does show that the veteran suffers from 
tinnitus.  During service, the veteran had an accident that 
injured his right ear, causing pain and decreased hearing.  
The March 1996 VA audiological examination report states that 
the veteran suffers from tinnitus, which began during service 
in 1994.  Based on the right ear injury the veteran sustained 
in service discussed above, his current complaints of 
tinnitus, and the opinion of the VA examiner that the 
veteran's tinnitus started in 1994 during service, the Board 
concludes that the record supports the grant of service 
connection for tinnitus. 

B. Entitlement to Service Connection for Seizures

The veteran's service medical records reflect that he 
experienced a vasovagal syncopal episode and mild dehydration 
in June 1994.  In that same month, the veteran complained of 
feeling weak and dizzy and requested to leave service.  He 
was diagnosed with dehydration and adjustment disorder.  
However, there is no medical evidence of seizures in service.    

In a March 1996 VA examination, the veteran complained of 
headaches, blackout spells, and being lightheaded.  The 
examiner diagnosed the veteran with migraines and also noted 
that blackout spells the veteran complained of were a 
possibility of history of a seizure disorder.   

In a May 1996 VA examination, the examiner diagnosed the 
veteran with a seizure disorder and migraine headaches.  The 
examiner also stated that there was a possibility that the 
veteran's severe migraine headaches may be the precipitating 
cause of a seizure.  However, the examiner identified that 
the veteran's seizure disorder began in November 1995, a date 
that was after the conclusion of the veteran's brief period 
of active service.     

The March and May 1996 VA examiners' opinions do not create 
reasonable doubt in this case.  A reasonable doubt exists 
where there is an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim.  See 38 C.F.R. § 3.102 (2001).  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Id.  In this case, there is not an approximate balance of 
positive and negative evidence - each VA examiner's opinion 
hinges on a possibility.  The medical opinions must be 
evaluated in light of all the evidence of record.

The opinion of VA examiner in May 1996, which is favorable to 
the veteran's claim, stated that there was a possibility that 
the veteran's "severe migraine headaches may be the cause of 
precipitating a seizure".  This opinion is speculative.  The 
qualified language of this opinion means that it has limited 
value.  See Bloom v. West, 12 Vet. App. 185 (1999); Obert v. 
Brown, 5 Vet. App. 30 (1993).  Therefore, the Board finds 
that this opinion does not provide evidence of a causal nexus 
required for service connection.  The Board further finds 
that the opinion of the VA physician who acknowledged a 
possibility but denied the probability of a causal nexus, to 
be clear, well-reasoned and consistent with the evidence of 
record. 
The March 1996 VA examiner's opinion - that it was "a 
possibility" that the veteran's blackout spells indicated a 
history of a seizure disorder - also lacks probative value 
because it is again an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran was held to be 
speculative).

The record does not show that the veteran's seizure disorder 
is etiologically related to his brief period of active 
service.  The veteran's service medical records do not 
reflect that he suffered from a seizure disorder while in 
service.  A March 1996 VA opinion noted the possibility that 
the veteran had a history of seizure disorder.  A May 1996 VA 
opinion stated that there was a possibility that the 
veteran's migraine headaches may be the precipitating cause 
of the seizure disorder the veteran complained of 
experiencing. The medical opinions were evaluated in light of 
all the evidence of record.  However, both of these VA 
opinions were deemed speculative by the Board because each is 
an opinion of possibility.  Finally, the May 1996 VA examiner 
stated the opinion that the veteran's seizure disorder began 
in November 1995, a date that is well past the veteran's 
brief period of service in 1994.  Consequently, the veteran's 
claim of service connection for seizures must be denied.   

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for hearing loss, 
tinnitus, and seizures.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a letter dated in July 2001 
that requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claims has been satisfied.

ORDER

Service connection for hearing loss is denied.  Service 
connection for tinnitus is granted.  Service connection for 
seizures is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

